

Exhibit 10

[crawfordlogo.jpg]
 
 
Jeffrey T. Bowman




 
 
President & Chief Executive Officer



June 30, 2014
Ms. Danielle M. Lisenbey
1128 Waterford Green Lane
Marietta, GA 30068
Re:    Executive Vice President, Chief Executive Officer & President, Broadspire
Services, Inc.
Dear Danielle:
Consistent with our recent conversations, this offer letter (including the
Confidentiality, Non-Solicitation and Non-Competition Agreement attached as
Exhibit A hereto, collectively the “Offer Letter”) sets forth the terms and
conditions of your employment with Crawford & Company (“Crawford”) and its
subsidiary Broadspire Services, Inc. (“Broadspire”) (collectively, the
“Company”) effective July 1, 2014. If you choose to accept this offer, please
sign and date below and return the executed Offer Letter to my attention.
1.Title and Duties. You will be employed as Executive Vice President, Chief
Executive Officer & President, Broadspire Services, Inc. In this capacity, you
will be based in Atlanta, Georgia and will report to Crawford’s President and
Chief Executive Officer. Your Grade Level will be E19. You will be expected to
perform such duties and responsibilities customary to this position and as are
reasonably necessary to the operations of the Company. You will be expected to
comply with all provisions of the Company’s Employee Handbook and any other
Company policies that may be in effect from time to time during your employment.
The Company reserves the right to change any and all of its policies, including
its benefit and compensation plans, and the specific duties of your position.


2.Compensation.
(a)Base Salary. Your annual base salary will increase to $430,000, less all
applicable deductions and withholdings (“Base Salary”), payable bi-weekly in
accordance with the Company’s standard payroll practices. This increase will
take effect during the next administratively feasible payroll following your
execution and return of the Offer Letter. Your Base Salary will be reviewed
annually, and any increases will be effective as of the date determined by
Crawford’s executive management team. Because your position is exempt from
overtime pay, your Base Salary will compensate you for all hours worked.


(b)Bonus. You shall be eligible to participate in the Crawford Short Term
Incentive Plan (“STIP”). Your STIP Target Bonus will be 57.5% of your Base
Salary. Any STIP bonus will be payable in accordance with the STIP terms, and
will be subject to applicable withholding taxes.


(c)Long Term Incentive Plan. You shall be eligible to participate in the
Crawford Long Term Incentive Plan (“LTIP”). LTIP awards are granted pursuant to
the terms of the LTIP by Crawford’s Board of Directors. To the extent granted,
awards are typically paid in February of each calendar year.
(d)The terms of the Crawford STIP and LTIP are incorporated herein by reference.

1001 Summit Blvd n Atlanta, GA 30319 n (404) 300-1011 n Fax (404) 300-1005 n
www.crawfordandcompany.com

--------------------------------------------------------------------------------



Exhibit 10



(e)Subject to approval of Crawford’s Board of Directors, you will be granted an
award of 45,000 shares of Restricted Stock, payable in shares of Crawford Class
A Common Stock, with 100% vesting effective July 1, 2017, issued under and
subject to the terms conditions of the Crawford & Company Executive Stock Bonus
Plan.


3.Employee Benefits. You shall be eligible to participate in the employee
benefit plans and programs maintained by the Company and offered to executive
level employees from time to time, to the extent you otherwise qualify under the
provisions of any such plans which are incorporated herein by reference. The
Company reserves the right to modify its benefit offerings as it deems
appropriate. The Company’s current vacation policy provides you with four weeks
paid vacation per calendar year.


4.Auto Allowance. During the term of your employment, at your option, the
Company shall either (i) provide an automobile suitable for your purposes, with
an acquisition value not to exceed $60,000, or (ii) an auto allowance of
$11,520.00 annualized, payable bi-weekly in accordance with the Company’s
standard payroll practices and subject to withholding taxes pay, all in
accordance with the Company’s automobile program.


5.Severance. In the event your employment with the Crawford should terminate for
reasons other than “cause,” or in the event of a “change-in-control” of
Crawford, both as solely defined by Crawford’s President and Chief Executive
Officer, you will be paid a lump sum amount as severance compensation equal to
twelve (12) months of your then Base Salary, subject to withholding for all
applicable taxes and deductions, payable as soon as is practicable following
such termination of employment or change-in-control. Any such severance payment
is subject to required waiting periods under Section 409A of the Internal
Revenue Code or any other statute or regulation. Your receipt of any such
severance payment is subject to execution by you and Crawford of an agreement
achieving mutually acceptable terms on matters pertaining to:


(a)return of all Company property, documents or instruments;


(b)no admission of liability on the part of Crawford;


(c)general release of any and all claims;


(d)non-disclosure of the arrangements;


(e)non-solicitation of employees and customers;


(f)non-competition;


(g)cooperation; and


(h)non-disparagement.


6.At-Will Employment. Your employment with the Company is for no specified
period of time. Your employment relationship will remain at-will and either you
or the Company may terminate the relationship at any time, for any reason.




7.Confidentiality, Non-Solicitation and Non-Competition. The salary and benefits
outlined in this Offer Letter are contingent upon your execution of the
Confidentiality, Non-Solicitation and Non-Competition Agreement attached hereto
as Exhibit A.

1001 Summit Blvd n Atlanta, GA 30319 n (404) 300-1011 n Fax (404) 300-1005 n
www.crawfordandcompany.com

--------------------------------------------------------------------------------



Exhibit 10



8.Enforceability; Governing Law. This Offer Letter, and all claims arising out
of or related to this Offer Letter, will be governed by, enforced under and
construed in accordance with the laws of the State of Georgia without regard to
any conflicts or conflict of laws principles in the State of Georgia that may
result in the application of the law of any other jurisdiction. The failure of
either party at any time to require performance by another party of any
provision of this Offer Letter will not constitute a waiver of that party’s
right to require future performance.


9.Entire Agreement. The provisions contained herein, incorporated herein by
reference, and in Exhibit A hereto constitute the entire agreement between the
parties with respect to your employment and supersede any and all prior
agreements, understandings and communications between the parties, oral or
written, with respect to your employment.


10.Modification. No modification of this Offer Letter shall be valid unless in
writing and signed by you and the President and Chief Executive Officer of
Crawford.


By signing this Offer Letter, you acknowledge that (a) you are not guaranteed
employment for any definite duration and that either you or the Company may
terminate your employment relationship with the Company at any time, for any
reason, (b) you were given the opportunity to consult with an attorney of your
choosing prior to executing this Offer Letter, and (c) except as set forth
herein, no promises or inducements for this Offer Letter have been made, and you
are entering into the Offer Letter without reliance upon any statement or
representation by the Company or its agents concerning any material fact.
Please contact me with any questions or issues that you may have concerning this
Offer Letter.
  
Best regards,
                                
/s/ Jeffrey T. Bowman


Jeffrey T. Bowman
Agreed and Accepted:
/s/ Danielle M. Lisenbey         7/14/2014
Danielle M. Lisenbey                Date



1001 Summit Blvd n Atlanta, GA 30319 n (404) 300-1011 n Fax (404) 300-1005 n
www.crawfordandcompany.com

--------------------------------------------------------------------------------



Exhibit 10

EXHIBIT "A"
CONFIDENTIALITY & NONSOLICITATION AGREEMENT


This Agreement is made between Danielle M. Lisenbey (”Executive”) and Crawford &
Company, its divisions and/or subsidiaries (collectively referred to as
“Crawford” or “the Company”). In consideration of the mutual promises and
covenants contained in this Agreement and for other good and valuable
consideration including, but not limited to, the employment of Executive by
Crawford, the wages offered and to be paid to Executive by Crawford during
Executive’s employment, participation in any bonus or incentive compensation
plan, the training the Executive will receive from Crawford regarding compliance
and the methods and operations of Crawford at considerable expense to Crawford,
and access to and knowledge of Crawford’s Confidential Information and Trade
Secrets the Executive will receive, the parties hereto agree as follows:


1.
Definitions:

a.
“Company” or “Crawford” means Crawford & Company, along with its subsidiaries,
parents, affiliated entities, and includes the successors and assigns of
Crawford or any such related entities.

b.
“Business of Crawford” means claims management, adjusting, administrative
services, business process outsourcing, and other services as may be stated in
Crawford’s most current Annual Report.

c.
Confidential Information” means information about the Company and its Employees
and/or Customers which is not generally known outside of the Company, which
Executive learns of in connection with Executive’s employment with the Company,
and which would be useful to competitors of the Company. Confidential
Information includes, but is not limited to: (1) business and employment
policies, marketing methods and the targets of those methods, financial records,
business plans, strategies and ideas, promotional materials, education and
training materials, research and development, technology and software systems,
price lists, and recruiting strategies; (2) the nature, origin, composition and
development of the company’s products and services; (3) proprietary information
and processes, and intellectual property; (4) customer information and the
manner in which the Company provides products and services to its customers; and
(5) claim information (specifically including, but not limited to: (i) claim
information and history, (ii) claimant information (in whatever form), (iii)
correspondence, including email correspondence, (iv) reports, (v) statistics,
(vi) internal memoranda, (vii) notes (manuscript or otherwise), (viii) jottings
(however informal and in whatever form), (ix) drafts, (x) recordings, (xi) diary
entries, (xii) records stored on computer disc, including computer back up
software and documents which have been deleted, and (xiii) additional
information stored and associated with electronic documents (known as
metadata)).

d.
“Trade Secrets” means Confidential Information which meets the additional
requirements of the Uniform Trade Secrets Act or similar state law.



2.
Duty of Confidentiality. Executive agrees that during employment with the
Company and following the cessation of that employment for any reason Executive
shall not directly or indirectly divulge or make use of any Confidential
Information (so long as the information remains confidential) for the benefit of
anyone other than the Company, without prior written consent of the Company.
Executive further agrees that if Executive is questioned about information
subject to this agreement by anyone not authorized to receive such information,
Executive will promptly notify Executive’s supervisor(s) or an officer of the
Company.




1

--------------------------------------------------------------------------------



Exhibit 10

3.
Non-Disclosure of Trade Secrets. Executive agrees that, during employment with
the Company and following the cessation of that employment for any reason,
Executive shall not directly or indirectly divulge or make use of any Trade
Secrets (so long as the information remains a Trade Secret under the applicable
state law) for the benefit of anyone other than the Company without prior
written consent of the Company. Executive further agrees that if Executive is
questioned about information subject to this agreement by anyone not authorized
to receive such information, Executive will promptly notify Executive’s
supervisor(s) or an officer of the Company.



4.
Return of Property and Information. Executive agrees to return all the Company's
property immediately and in no event more than seven (7) days following the
cessation of Executive's employment for any reason. Such property includes, but
is not limited to, the original and any copy (regardless of the manner in which
it is recorded) of all information provided by the Company to Executive or which
Executive has developed or collected in the scope of Executive’s employment, as
well as all Company-issued equipment, computers, printers, facsimile machines,
copiers, vehicles, keys, badges, passes, access cards, supplies, accessories,
instruments, tools, devices, mobile devices and phones, pagers,
flashdrives/thumbdrives, materials, documents, plans, records, notebooks,
drawings, papers, and any external media containing same.



5.
Non-Solicitation of Customers or Clients. Executive agrees that during
employment with the company and for a period of twelve (12) months following the
cessation of employment, provided the Executive’s cessation is voluntary or on
the part of Executive, Executive will not directly or indirectly solicit or
attempt to solicit any business in competition with the Business of Crawford
from any of the customers or clients of the Company with or for whom Executive
had contact or performed any services during the last year of Executive’s
employment with the Company. Executive further agrees that during employment
with the company and indefinitely thereafter, Executive will not divulge or make
use of any Trade Secrets or Confidential Information (so long as the information
remains a Trade Secret or Confidential Information under the applicable state
law) to directly or indirectly solicit or attempt to solicit any business in
competition with the Business of Crawford from any of the customers or clients
of the Company with or for whom Executive had contact or performed any services
during the last year of Executive’s employment with the Company.



6.
Non-Competition. The Executive acknowledges that if she were to compete with the
Company in the Business of the Company, she could cause serious harm to the
Company. Executive acknowledges that during her employment as the Chief
Executive Officer of Broadspire, she maintains full responsibility for the
Business of Broadspire Services, Inc., which operates throughout the United
States. Executive further acknowledges that during her employment as a Chief
Executive Officer and as a member of the Crawford & Company Global Executive
Management Team, Executive will gain valuable confidential business or
professional information that otherwise does not qualify as trade secrets;
maintains and builds substantial relationships with specific prospective or
existing customers or clients; and maintains and builds customer or client
goodwill associated with the Business of the Company throughout the United
States. Further, Executive acknowledges that she has derived significant value
from the Company and from the Confidential and Trade Secret Information of the
Company provided to her during her employment with the Company, which enabled
her to optimize the performance of the Company and optimized her personal,
professional, and financial benefit.



Therefore, for a period of twelve (12) months following the termination of
Executive’s relationship with the Company for any reason, whether with or
without good cause or for any or no cause, at the option either of the Company
or Executive, with or without notice, the Executive agrees that she will not,
within the United States, directly or indirectly engage in the Business of the
Company or in any business competitive with the Company. Directly or indirectly
engaging in Business of the Company or in any competitive business shall include
engaging in such business as owner, partner or agent, or as employee

2

--------------------------------------------------------------------------------



Exhibit 10

of any person, firm or corporation engaged in that business, or in being
interested directly or indirectly in any such business conducted by any person,
firm, or corporation.


This covenant shall survive the termination of this Agreement and shall apply to
any renewal or extension of employment. This restrictive covenant shall be given
the broadest lawful and enforceable scope permissible for the protection of the
Company. The Executive acknowledges that this restrictive covenant is reasonable
and necessary to protect the Company’s legitimate business interests and that
any violation of this clause would result in irreparable injury to the Company.
Consequently, if the Executive breaches this restrictive covenant, the Company
shall be entitled to injunctive relief in addition to any and all remedies
available at law.


6.
Non-Recruitment of Employees. While employed by the Company and for a period of
twelve (12) months following the cessation of employment, provided the
Executive’s cessation is voluntary or on the part of Executive, Executive will
not directly or indirectly solicit or attempt to solicit any employee of the
Company for the purpose of encouraging, enticing, or causing said employee to
terminate employment with the Company and/or disrupting or interfering with the
Company’s business. Executive further agrees that during employment with the
company and indefinitely thereafter, Executive will not divulge or make use of
any Trade Secrets or Confidential Information (so long as the information
remains a Trade Secret or Confidential Information under the applicable state
law) to directly or indirectly solicit or attempt to solicit any employee of the
Company for the purpose of encouraging, enticing, or causing said employee to
terminate employment with the Company and/or disrupting or interfering with the
Company’s business.



7.
Remedies. The parties agree that this Agreement is reasonable and necessary for
the protection of the business and goodwill of Crawford and that any breach of
this Agreement by Executive will cause Crawford substantial and irreparable harm
entitling Crawford to injunctive relief and other equitable and legal remedies.
Moreover, to the extent Executive breaches this Agreement, the time periods set
forth herein are continued for the period of Executive’s breach of the
Agreement. The prevailing party shall be entitled to recover its costs and
attorney’s fees in any proceeding brought under this Agreement. The existence of
any claim or cause of action by Executive against the Company, including any
dispute relating to the termination of this Agreement, shall not constitute a
defense to enforcement of said covenants by injunction.



8.
Construction of Agreement & Severability. The covenants contained herein shall
be presumed to be enforceable, and any reading causing unenforceability shall
yield to a construction permitting enforcement. If any single covenant or clause
shall be found unenforceable, it shall be severed and the remaining covenants
and clauses enforced in accordance with the tenor of the Agreement. In the event
a court should determine not to enforce a covenant as written due to
overbreadth, the parties specifically agree that said covenant shall be enforced
to the extent reasonable, whether said revisions are in time, territory, or
scope of prohibited activities. This Agreement represents the entire
understanding between Executive and the Company on the matters addressed herein
and supersedes any such prior agreements and may not be modified, changed or
altered by any promise or statement by the Company until such modification has
been approved in writing and signed by both parties. The waiver by the Company
of a breach of any provision of this Agreement by any Executive shall not be
construed as a waiver of rights with respect to any subsequent breach by
Executive.



9.
At-Will Status. Nothing in this Agreement shall change or alter the status of
your employment as being “at-will.” As such, either party may terminate the
employment relationship at any time and for any reason.



10.
Choice of Law. This agreement shall be governed and interpreted according to the
laws of the State of Georgia.




3

--------------------------------------------------------------------------------



Exhibit 10

Executive has carefully read and understands the provisions of this Agreement,
and understands that he/she has the right to seek independent advice or to
propose modifications prior to signing the Agreement.


Executed at this 14 day of July, 2014.




Atlanta (city),     GA (state)
        




/s/ Danielle M. Lisenbey     /s/ Phyllis Austin
Executive                    Crawford & Company, Inc.        
(Print Name) Danielle M. Lisenbey        By: Phyllis Austin
Title: EVP Human Resources







4